Citation Nr: 0305397	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increased evaluations for a left knee 
disability, currently assigned separate ratings of 40 percent 
for limitation of motion and 10 percent for instability.

2.  Entitlement to a temporary total evaluation based on 
required convalescence following arthroscopic surgery on the 
left knee in January 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from March 1973 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO).  After receipt of the case 
at the Board, the Board undertook additional development 
pursuant 38 C.F.R. § 19.9(a)(2) (2002).  Upon completion of 
the development, the Board provided notice of the development 
and afforded the veteran and his representative an 
opportunity to submit additional evidence and argument, as 
required by 38 C.F.R. § 20.903 (2002).  The veteran 
thereafter informed the Board that he had nothing further to 
submit.  His representative submitted additional argument in 
March 2003.

In a statement received in August 2001, the veteran claimed 
entitlement to service connection for disability of the right 
knee, as secondary to his service-connected left knee 
disability.  He also claimed entitlement to compensation 
benefits for hepatitis C and identified having had a blood 
transfusion during his in-service left knee surgery in 1974.  
In a letter dated in March 2002, the RO requested additional 
information from the veteran and advised him of the type of 
evidence needed to substantiate those claims.  It does not 
appear that the raised issues have been adjudicated.  
Therefore, these matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Limitation of extension of the veteran's left knee does 
not more nearly approximate limitation to 45 degrees than 
limitation to 30 degrees.

3.  Instability of the veteran's left knee more nearly 
approximates moderate than slight.

4.  Superficial surgical scars on the veteran's left knee are 
tender.

5.  After his January 1994 left knee arthroscopy; the veteran 
did not require immobilization, application of a cast, house 
confinement, or use of crutches; he did not require at least 
one month of convalescence following this procedure.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for left knee disability based on limitation of 
motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2002).

2.  The schedular criteria for a separate 20 percent 
evaluation, and no more, for left knee disability based on 
instability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2002).

3.  The schedular criteria for a separate 10 percent 
evaluation, and no more, for scars of the left knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 67 Fed. Reg. 49,596 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002).

4.  The criteria for a temporary total disability rating 
based on the need for convalescence after a January 1994 
arthroscopy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.30 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, the veteran has been informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In a letter dated in September 2002, subsequent to Board-
ordered development, the veteran was informed that he should 
submit medical evidence pertinent to an arthroscopy in 
January 1994 and the severity of his left knee disability to 
substantiate his claims.  In this letter the Board informed 
the veteran of the assistance that it would provide in 
obtaining evidence and information in support of the claim 
and of the information needed from him to enable the Board to 
obtain evidence and information in support of his claims.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations of his left knee and the claims file reflects 
that VA and private treatment records identified by the 
veteran have been associated with the record.  Also, the 
claims file contains records from the Social Security 
Administration.  Finally, the Board obtained further, 
contemporary examination of the veteran in November 2002.  
The Board also obtained from the veteran records associated 
with his 1994 private arthroscopic surgery.  As such, the 
medical evidence of record is adequate for rating purposes.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The RO granted service connection for a left knee disability 
by rating decision dated in September 1974.  At that time, a 
20 percent rating was assigned, effective May 30, 1974.  In a 
final decision dated in June 1992, the Board denied an 
increased rating for the left knee.

The claims file contains medical reports dated in 1990 and 
1991, which reflect ongoing complaints of left knee pain.  A 
private medical assessment dated in February 1992 shows the 
veteran continued to complain of pain.  He had a full range 
of left knee motion, without effusion.  Surgical wounds were 
well-healed and non-tender.  In June 1992, the veteran 
complained of pain and reported his left knee would give out.  
He had flexion from zero to 130 degrees and examination was 
positive for crepitus.  Exercise, weight loss and future 
surgery were recommended.  In August 1992, the veteran 
underwent tibial osteotomy of the left leg.  Examination 
revealed 110 degrees of left knee flexion, with moderate 
pain.  There was no medial or lateral instability.  The 
veteran tolerated the procedure well, with subsequent casting 
and physical therapy.  Examination of the knee in 
November 1992 revealed flexion from zero to 110 degrees.  The 
knee ligaments were stable.  There was crepitus with motion.  
The veteran is in receipt of a temporary total evaluation 
based on the August 1992 surgery, effective from August 15, 
1992, to October 31, 1992.

In December 1992, the veteran claimed entitlement to an 
increased rating for his left knee disability, complaining of 
worsening pain.  

A January 1993 private medical statement notes a full range 
of left knee motion, marked crepitation and minimal effusion.  
The veteran walked with a limp and was advised to attempt to 
find new employment.  Private records dated in September 1993 
continue to note the veteran's complaint of left knee pain, 
improved as compared to prior to the 1992 surgery.  
Examination revealed left patellar tenderness and good knee 
alignment, without effusion.  X-rays showed an excellent knee 
position, with moderate osteoarthritis, and with a healed 
proximal tibial osteotomy.  The physician noted that the 
veteran showed marked improvement, but was still limited from 
his full employment duties due to the standing involved in 
his job.  

At the time of VA examination in July 1993, the examiner 
noted that the veteran demonstrated 100 degrees of active 
left knee motion.  The veteran was wearing a brace.  Without 
the knee brace, he walked with a back-knee gait for stability 
and to stop buckling.  The examiner stated that it was 
impossible to examine the veteran's knee because of reported 
pain and tenderness and that the veteran reported more pain 
about the knee than was producible with the examiner's finger 
but could tolerate the brace without complaint.  

The veteran again presented for a VA examination in October 
1993.  The examiner noted that due to knee problems the 
veteran was unable to perform activities requiring prolonged 
walking of standing.  The veteran walked with a limp and was 
using a brace.  The examiner noted multiple, healed incisions 
over the left knee.  The veteran had left knee motion from 
zero to 100 degrees, with minimal effusion.  There was 
crepitus with active extension of the knee.

The veteran has submitted private records dated in and 
subsequent to January 1994.  Such reflect that he underwent 
arthroscopy on January 10, 1994, and subsequently complained 
of mild pain.  On January 24, examination revealed motion 
from zero to 130 degrees and mild pain.  There was no 
evidence of laxity, exudate or erythema.  The impression, as 
noted by the veteran's private physician, was that the 
veteran was doing well and had improved.  In May 1994, the 
veteran complained of pain and occasional clicking and 
locking of the knee.  The surgical incision was healed, and 
there were no laxity and only mild pain.  In June 1994, the 
veteran was noted to have persistent left knee pain, treated 
with cortisone/Xylocaine injection.  Exercises were 
recommended, in addition to a weight loss program.  The 
private physician opined that the veteran was totally 
disabled for full-duty activity at his job, based on the type 
of limitations he still experienced.

Private records dated in November 1994 note the veteran had 
multiple, well-healed surgical scars, without evidence of 
erythema.  There was knee tenderness.  The veteran retained 
knee motion from zero to 130 degrees, with pain on extension.  
There was no evidence of instability.  In March 1995, 
although the veteran reported some relief after his surgery, 
he again complained of worsening pain.  The incisions were 
stated to be well-healed, without evidence of effusion, 
laxity or instability.  The private physician reported that 
the veteran had severe pain.  Further arthroscopic surgery 
was recommended.  

The claims file contains records from the Social Security 
Administration.  An April 1995 report notes that the veteran 
had chronic left knee pain and was developing right knee 
problems due to limping on his left leg.  He was noted to 
wear a left knee brace to prevent his knee from giving out.  
It was also noted that the veteran was limited from sitting 
or standing for prolonged periods, and was restricted from 
lifting.  Examination revealed multiple, healed, left knee 
incisions, without effusion.  There was left knee tenderness.  
There was a normal range of left knee motion, with pain on 
flexion.  There was slight atrophy of the left quadriceps.  
Neurologic testing was within normal limits.

The veteran presented for a VA examination in August 1995.  
He complained of bilateral knee pain, worse on the left.  His 
gait was limited.  There was no swelling.  The examiner was 
unable to touch the veteran's left knee due to the amount of 
pain when touching was attempted.  The examiner also noted a 
variable range of motion, without adequate testing due to 
reported pain.  The examiner stated that there was at least 
90 degrees of motion under direct examination and that 
indirect examination indicated a greater range of motion.  

In March 1996, the veteran testified at a personal hearing.  
He stated he had had nine surgeries on his knee.  He 
complained of continued unbearable pain in his knee and 
indicated he used medication to control his knee 
inflammation.  He stated he had problems moving his knee and 
also experienced left knee instability, with frequent 
episodes of giving way.  He reported being in receipt of 
Social Security Administration benefits based on his left 
knee.  

In August 1999, the veteran appeared for a VA examination of 
his left knee.  He complained of constant left knee pain.  
The examiner noted prominent left knee scars.  Also noted was 
atrophy of soft tissue and muscle tissue on the left as 
compared to the right knee area.  The examiner reported 
motion was from 30 degrees extension to 110 degrees flexion.  
Drawer sign was negative.  Internal rotation of the left 
tibia on the femur resulted in a considerable amount of pain.  
There was slight laxity to medial pressure on the right.  The 
examiner also noted decreased left leg strength in the 
sitting position.  The conclusion was a marked limitation of 
motion and a loss of stability in the left knee.  

In November 2002, the veteran presented for a VA examination.  
The claims file was reviewed by the examiner.  The examiner 
took note of the veteran's prior surgeries on the left knee, 
with the last arthroscopy having been conducted in 1994.  The 
veteran complained of constant, dull aching knee pain, 
becoming burning in quality when he moves his left knee.  He 
also complained of exacerbations with activities such as 
climbing steps.  He reported the use of a left knee brace, 
but no cane or crutches.  The veteran presented with a left-
sided limp.  There was evidence of moderate to severe 
quadriceps atrophy.  The examiner identified multiple knee 
scars.  One was 30 centimeters in length, nontender and non-
nodular.  One, five centimeters in length, was described as 
deeply tender, as was another, 22 centimeters in length over 
the anterolateral portion of the knee.  The veteran 
demonstrated active painless motion from zero to 45 degrees, 
with pain at 45 degrees flexion and active flexion only to 60 
degrees, with difficulty.  There was positive anterior drawer 
and Lachman testing, with the examiner concluding that the 
veteran experienced moderate anteromedial instability, with 
moderate tenderness in the medial lateral joint line as well 
as the patellofemoral articulation.  With repeated motion the 
veteran was noted to lose 10 degrees of flexion.  There was 
no significant evidence of locking, or lack of endurance, 
motor or coordination.

Legal Criteria-Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  See  VAOPGCPREC 23-97 62 Fed. 
Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that a 10 
percent disability evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
Amendments to the criteria for rating the skin became 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002).  Note 2 to Diagnostic Code 7802 in the revisions 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  Diagnostic Code 7804, as 
revised, continues to provide for assignment of a 10 percent 
rating for scars that are superficial and painful on 
examination.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2002).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis-Rating Evaluation

The veteran is currently in receipt of two separate ratings 
for his left knee.  First, he is assigned a 40 percent rating 
based on a limitation of left knee extension.  To warrant a 
higher rating based on impairment of extension pursuant to 
Diagnostic Code 5261, the evidence would have to show that 
the limitation of extension more nearly approximates 
limitation to 45 degrees than 30 degrees.  A review of the 
competent medical evidence of records shows that the veteran 
has evidenced extension limited to at most 30 degrees and 
that, in fact, in connection with multiple assessments, 
demonstrates full extension, despite his complaints of pain.  
Although there is note of mild atrophy and the veteran's 
complaints of pain are objectively confirmed by his antalgic 
gait, and evidence of crepitus, examiners have repeatedly 
noted no effusion, no lack of coordination, no need for 
crutches or a cane, and no confirmed evidence of weakness 
such as would indicate additional functional impairment 
resulting in limitation of extension which more nearly 
approximates that required for a 50 percent evaluation than 
that required for a 40 percent evaluation.  

The Board further notes that the currently assigned 
evaluation of 40 percent based on limitation of motion is in 
excess of the highest evaluation authorized for limitation of 
flexion.  Separate ratings based on the degree of flexion 
limitation and the degree of extension limitation would 
violate the rule against pyramiding because the 
manifestations are not separate and distinct.  The Board also 
notes that the veteran retains some useful motion of the left 
knee so the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2002), pertaining to ankylosis, are not for 
application.  

The veteran is also in receipt of a separate 10 percent 
rating based on instability, assigned pursuant to Diagnostic 
Code 5257.  Despite examinations negative for objective 
evidence of instability, the veteran has reported episodes of 
his left knee giving way.  Further, the medical evidence of 
record is consistent in noting the veteran's use of a knee 
brace for stability.  Notably, at the time of examination in 
July 1993, the VA examiner described that the veteran's gait 
was altered so as to improve the stability of his knee.  At 
the time of examination in 1999, there was objective evidence 
of laxity of the left knee.  Finally, the Board notes that 
the November 2002 VA examiner specifically noted moderate 
instability of the left knee.  Thus, with consideration of 
the veteran's history of multiple surgeries, the use of a 
knee brace and the more recent evidence of mild or moderate 
laxity, the Board resolves all benefit of the doubt in the 
veteran's favor and finds that impairment due to instability 
more nearly approximates moderate than slight.  Such warrants 
assignment of a 20 percent rating under Diagnostic Code 5257.  

Finally, the Board recognizes that at the time of the 
November 2002 examination, the examiner noted the presence of 
multiple left knee scars.  Such scars have been noted 
throughout the record as healed, without notation as to 
residual complications or interference with functioning 
specific to the veteran's scarring.  The November 2002 
examiner, however, opined that two of the veteran's left knee 
scars were "deeply tender."  Thus, the Board finds that a 
separate rating for scarring must be considered.  

Here, the Board recognizes the above-cited change in law.  
Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date 
of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 
(April 10, 2000).  

In Bernard v. Brown, the United States Court of Appeals for 
Veterans Claims held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard, 4 Vet. App. 384, 392-94 (1993).  The Board 
recognizes that in this case, the revised regulation 
pertinent to scarring has not been considered by the RO.  
Based on these particular facts, however, the veteran is not 
prejudiced by the Board's consideration of such herein.  

In this regard, the Board notes that a separate compensable 
evaluation for the scars on the basis of functional 
impairment would violate the rule against pyramiding.  The 
scarring has never been described as unstable or ulcerated.  
The only separately ratable manifestation of the scarring is 
the pain or tenderness.  Under the former or current 
criteria, such is considered 10 percent disabling.  The Board 
finds that as the November 2002 examiner identified two left 
knee scars that are tender and painful, and insofar as such 
pain is separate and distinct from the pain associated with 
left knee arthritis, the veteran meets the criteria for 
assignment of a separate 10 percent rating for scarring.  

Accordingly, the Board concludes that the components of the 
veteran's left knee disability warrant an evaluation of 40 
percent for arthritis with limitation of motion, a 20 percent 
evaluation for instability and a 10 percent evaluation for 
tender scars.


Legal Criteria-Temporary Total Evaluation

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in:  (1) surgery necessitating at least one month of 
post-operative convalescence ); (2) surgery with severe post-
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

Analysis-Temporary Total Evaluation

A review of the claims file does, in fact, document that the 
veteran underwent arthroscopic surgery on his service-
connected knee in January 1994.  Associated medical records 
reflect, however, that the veteran did not thereafter require 
at least one month of convalescence.  In fact, a follow-up 
medical assessment two weeks after the procedure revealed the 
veteran to be improved and doing well.  His pain was 
described only as mild and he had nearly full knee motion, 
without exudate or erythema indicative of a lack of healing.  
Moreover, he was not casted, and there was no medical 
indication of the need for joint immobilization, confinement 
to home, or the use of a wheelchair or crutches.  

Despite the veteran's continued complaints of pain, 
assessments later in 1994 show that the surgery resulted in 
some improvement in the veteran's left knee manifestations.  
Although the veteran was noted to be limited from return to 
full employment duties, such assessment was based on the 
nature of the veteran's job as requiring excessive standing, 
etc.  Notably, those same restrictions existed prior to the 
January 1994 surgery and indeed, since an earlier surgery.  

In sum, there is no competent evidence showing that surgery 
in January 1994 necessitated convalescence of at least one 
month, or that the veteran otherwise met the criteria for a 
convalescence rating under 38 C.F.R. § 4.30.  As such the 
criteria for a temporary total evaluation have not been met.  
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002).


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 40 percent for left knee 
disability based on motion limitation is denied.

Entitlement to a 20 percent rating for left knee instability 
is granted, subject to the criteria governing the award of 
monetary benefits.

Entitlement to a separate 10 percent rating for tender and 
superficial left knee scars is granted, subject to the 
criteria governing the award of monetary benefits.  

Entitlement to a temporary total evaluation, based on 
required convalescence following arthroscopic surgery on the 
left knee in January 1994 is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

